Citation Nr: 0727296	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from January 1949 to January 
1950, and from November 1950 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in New Orleans, Louisiana that denied the above 
claim. The appellant is the veteran's spouse and his 
fiduciary for VA purposes.

This matter was previously before the Board in June 2006, at 
which time it was remanded for additional development. It is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1. The impairment resulting from the veteran's service-
connected disabilities is not such that he requires the care 
or assistance of another on a regular basis.

2. The veteran does not have a single service-connected 
disability rated at 100 percent, nor is he permanently 
housebound by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or being housebound due 
to a service-connected disability have not been met. 38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the appellant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was notified of the information necessary to 
substantiate her claim for special monthly compensation. The 
RO sent the appellant notice by letters dated in December 
2003, December 2004, January 2005, July 2006, and September 
2006 in which she was informed of what was required to 
substantiate her claim and of her and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that she identified as being helpful to her claim. She was 
also asked to submit evidence and/or information, which would 
include that in her possession, to the RO.

Since the appellant's claim for special monthly compensation 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the appellant has 
been provided a meaningful opportunity to participate 
effectively in the processing of her claim. The content of 
the subsequent notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The veteran was 
afforded a VA examination in December 2006. This examination 
was thorough in nature, based upon a review of the veteran's 
entire claims file, and provided relevant findings that are 
deemed to be more than adequate. Under such circumstances, 
there is no duty to provide another examination or to obtain 
an additional medical opinion. Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

Special Monthly Compensation Based On 
The Need For Regular Aid And Attendance Or Being Housebound

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2006). The following factors 
will be accorded consideration in determining the need for 
regular aid and attendance:  inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment. 38 C.F.R. 
§ 3.352(a) (2006). A finding that the veteran is 
"bedridden" will provide a proper basis for the 
determination. Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed. The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice. It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made. Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole. It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed. They must be based on the 
actual requirement of personal assistance from others. Id.

The veteran is service connected for third degree burn scars 
of the right thigh and leg, rated as 40 percent disabling; 
burn scars of the left thigh and knee, rated as 40 percent 
disabling; burn scars of the right buttock, rated as 20 
percent disabling; moderately severe varicose veins of the 
right leg with stasis dermatitis of the right shin associated 
with third degree burn scars of the right thigh and leg, 
rated as 20 percent disabling; hepatitis rated as 
noncompensable; second degree burn scars of the left hand and 
left buttock, rated as noncompensable; and donor site scars 
rated as noncompensable. The combined disability rating is 90 
percent, and the veteran is in receipt of a total disability 
rating based upon individual unemployability. The question is 
whether his service-connected disabilities render him so 
helpless as to be in need of the regular aid and attendance 
of another person, as opposed to any nonservice-connected 
conditions.

A VA outpatient treatment record dated in August 2003 shows 
that the veteran was not able to drive a motor vehicle. He 
could walk with a walker, but he could not travel, care for 
needs of nature, feed, dress, or bathe himself. He could get 
out of bed by himself but could not remain out of bed all 
day. He could only go out for doctors appointments. The 
examiner indicated that the veteran lived at home with his 
wife. He was diagnosed with gastroesophageal reflux disease, 
status post left hip replacement, osteoarthritis, depression 
and dementia. The examiner concluded that the veteran 
required an aide to be with him to avoid household dangers.

VA radiology reports dated in October 2003 reveal that a 
computed tomography (CT) scan of the thorax noted parenchymal 
infiltrate anteriorly on the right. Early neoplastic process 
could not be excluded. A CT of the head was also conducted 
but it was recommended that a magnetic resonance imaging 
(MRI) study be obtained.

Private medical records from R. R. Michel, M.D., dated from 
December 2003 to December 2004 show that the veteran had been 
a patient for many years. It was indicated that the veteran 
was mentally unstable, a danger to himself, and in need of 
constant supervision. The records also revealed medical 
treatment for disorders other than those for which the 
veteran was service connected.

A VA outpatient treatment record dated in February 2004 shows 
that the veteran was said to be under the care of a nurse or 
attendant at home. He could not drive a car, travel, dress, 
or bathe himself. He could feed himself and get out of bed by 
himself. He could not remain out of bed or get out of doors. 
The diagnosis was coronary artery disease, congestive heart 
failure, hypertension, gastroesophageal reflux disease, 
history of lung cancer, and early dementia. The veteran was 
not blind and did not have permanent loss of bladder or bowel 
control. The examiner stated that the veteran did not have 
the ability to contract or manage his own affairs.

Private medical records from Dr. Michel dated from January 
2005 to April 2006 show that the veteran was diagnosed with 
chronic obstructive pulmonary disease, congestive heart 
failure, gastroesophageal reflux disease, and dementia. He 
was able to walk, travel, care for the needs of nature, feed 
himself, and get out of bed. He was unable to drive a car, 
dress, or bathe without help. Dr. Michel added that the 
veteran was unable to avoid household dangers, was dangerous 
to himself, had a disregard for personal safety, and was in 
need of an attendant 24 hours a day.

A VA outpatient treatment record dated in July 2005 shows 
that the veteran was diagnosed with rectal bleeding, iron-
deficiency anemia, dementia, Parkinson's disease, history of 
congestive heart failure treated at a local hospital, 
depression and anxiety, history of right lung abscess, post-
operative status gastric lumbar disc, left hip and left knee 
surgeries, and old cerebrovascular accident in 1992.

A VA aid and attendance or housebound examination report 
dated in December 2006 shows that the veteran's entire claims 
file and clinical history were reviewed by the examiner in 
conjunction with conducting the examination. The veteran was 
diagnosed with second- and third-degree burns to multiple 
body areas with scar formation; varicose veins with stasis 
dermatitis to the right leg; residuals of hepatitis; vascular 
dementia; Parkinson's disease; peptic ulcer disease with 
gastric resection and pernicious anemia; status post left 
total hip replacement; lung cancer status post lobectomy; 
degenerative disk disease of the lumbar spine status post 
surgical intervention; and cerebrovascular accident. The 
examiner concluded that it was not likely that the veteran 
was homebound due to his limitations of mobility in the lower 
extremities secondary to his burn scars, contractures, and 
varicose veins. The examiner reasoned that there was evidence 
that the veteran was having problems with ambulation and 
standing prior to the onset of his multiple nonservice-
connected conditions. With review of the claims file, the 
veteran had burns which resulted in multiple surgeries and a 
prolonged hospital course. He had decreased range of motion 
in the lower extremities secondary to his service-connected 
burn scars and limited ability to stand and walk for 
prolonged periods due to his varicose veins. On physical 
examination neither condition would limit him to homebound 
status or require aid and attendance. The service-connected 
disabilities did not make him housebound or require aid and 
assistance prior to the onset of his multiple nonservice-
connected conditions. His need for aid and attendance was 
primarily due to his nonservice-connected conditions. The 
vascular dementia and Parkinson's limited his cognitive 
abilities. The Parkinson's also limited his upper extremities 
and ambulation. His current problem list for the VA and the 
diagnosis listed for the nursing home did not list any of his 
service- connected disabilities.

The Board finds that the veteran does not meet the criteria 
for special monthly compensation based on the need for 
regular aid and attendance. The competent medical evidence 
does not show that his service-connected disabilities 
resulted in the need of the regular aid and attendance of 
another person. In fact, as indicated by the VA examiner in 
December 2006, the preceding private and VA medical treatment 
records which demonstrated a need for regular aid and 
attendance, did not include any of the veteran's service-
connected disabilities. Additionally, the December 2006 VA 
examination report specifically set forth that the veteran's 
service-connected disabilities did not result in his need for 
aid and assistance prior to the onset of his multiple 
nonservice-connected conditions, and that his need for aid 
and attendance was primarily due to his nonservice-connected 
conditions.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly compensation by reason of being in need of 
aid and attendance as his service-connected disabilities did 
not render him so helpless as to be in need of the regular 
aid and attendance of another person, as opposed to his 
multiple nonservice-connected conditions. The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations. 38 C.F.R. §§ 3.102, 4.3 (2006).

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected  
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and  
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d).

Regarding the criteria necessary for housebound status, the 
veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling; therefore, he does 
not meet the legal criteria for payment of compensation at 
the housebound rate under that criterion.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Furthermore, as detailed 
above, the competent medical evidence does not show that his 
service-connected disabilities resulted in his being 
housebound as a result of his service-connected disabilities. 
The medical evidence of record reveals that the veteran is 
housebound as a result of his multiple nonservice-connected 
disorders.  As noted above, the VA examiner in December 2006 
established that his service-connected disabilities alone 
would not limit him to home bound status. The service-
connected disabilities did not make him house bound prior to 
the onset of his multiple nonservice-connected conditions, 
but rather his status was primarily due to his nonservice-
connected conditions. 

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied. 38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application. 




ORDER

Special monthly compensation based on the need for regular 
aid and attendance or being housebound is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


